Citation Nr: 0805328	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  03-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for nosebleeds 
(epistaxis).

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.B. 
ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
("BVA" or "Board") on appeal from a May 2000 rating 
determination of the RO which found that new and material 
evidence had not been submitted to reopen the appellant's 
claims of entitlement to service connection for nosebleeds 
and calluses of the feet, and an October 2002 rating decision 
by the RO which found that new and material evidence had not 
been submitted to reopen, in pertinent part, the claim of 
entitlement to service connection for hypertension and a 
bilateral foot disorder.  The appellant, who had active 
service from November 1978 to March 1979, appealed those 
decisions to the Board.  Thereafter, the RO referred the case 
to the Board for appellate review.    
 
The Board observes that the appellant testified at a personal 
hearing before the RO in October 2004.  Thereafter, in June 
2005, a hearing was held at the RO before the undersigned 
Veterans Law Judge.  In a January 2006 decision, the Board 
denied the appellant's claims of entitlement to service 
connection for (1) hypertension, 
(2) nosebleeds (epistaxis) and (3) a bilateral foot disorder 
after determining that new and material evidence had not been 
submitted to reopen those claims.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims ("CAVC" or "Court").  In June 2007, the 
Court vacated and remanded the Board's January 2006 decision 
in light of a Joint Motion to Remand submitted by the 
parties. See June 2007 Joint Motion for Remand; June 2007 
Court order.  As such, the appeal has been returned to the 
Board for compliance with the instructions set forth in the 
June 2007 Joint Motion to Remand.  Based upon those 
instructions, the Board REMANDS the appeal to the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

REMAND

A review of the record with respect to the issues of whether 
new and material evidence has been submitted to reopen claims 
of entitlement to service connection for (1) hypertension, 
(2) nosebleeds (epistaxis) and (3) a bilateral foot disorder 
discloses a need for further development prior to final 
appellate review.  

In this regard, the Board observes that the above-referenced 
claims were previously denied in rating actions dated in 
December 1983, January 1996 and December 1998, respectively.  
The appellant did not appeal those decisions.  Therefore, 
those decisions represent final decisions. 38 U.S.C.A. 
§ 7103(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 
(2007).  In March 2000 and September 2002, respectively, the 
appellant essentially requested that the above-referenced 
claims be reopened.  

In its January 2006 decision, the Board determined that new 
and material evidence sufficient to reopen the appellant's 
claims had not been submitted after determining that VA had 
complied with the notice requirements of the Veterans Claims 
Assistance Act (VCAA). January 2006 BVA decision, pgs. 4-6.  
However, in the June 2007 Joint Motion to Remand, VA's 
General Counsel and the appellant argued that the Board erred 
in issuing its January 2006 decision in that VA failed to 
satisfy its duty to notify the appellant of what was 
necessary to reopen and substantiate all three of his claims. 
June 2007 Joint Motion to Remand.  Specifically, the parties 
relied upon a recent CAVC decision that found that in the 
context of a claim to reopen a previously denied claim for 
service connection, the VCAA requires VA to look at the bases 
for the denial in the prior rating decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied. Id.; see also 
Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding evidence 
is material if it is relevant to and probative of an issue 
that was a specified basis for the last final disallowance), 
overruled, in part, on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Anglin v. West, 203 F.3d 1343, 
1347 (Fed. Cir. 2000) (stating that Hodge left intact the 
requirement that the evidence must be relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  As specific notice was not provided to 
the appellant in regards to his claims, the parties requested 
the appeal be remanded. 

In its June 2007 order, the Court granted the June 2007 Joint 
Motion to Remand and ordered that the Board comply with the 
instructions set forth therein.  Therefore, in compliance 
with the Court's June 2007 order, the Board remands this case 
to the RO for the purpose of providing the appellant proper 
VCAA notice in accordance with the case of Kent v. Nicholson, 
supra, as referenced in the June 2007 Joint Motion to Remand.  

In remanding this appeal for appropriate VCAA notice, the 
Board observes that the notice obligation pursuant to Kent v. 
Nicholson does not modify the requirement that VA must 
provide a claimant notice of what is needed to substantiate 
each element of a service-connection claim. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify the appellant of the evidence and 
information that is necessary to reopen his claims and also 
notify him of the evidence and information that is necessary 
to establish entitlement to each of his underlying claims.

In addition to the foregoing, the Board notes for the record 
that the appellant's attorney recently submitted additional 
private medical records with a letter requesting that the 
June 2007 Joint Motion's instructions be followed. November 
2007 letter from the appellant's attorney.  With the letter, 
the appellant's attorney enclosed a 90-day letter response 
form signed by the appellant in which the appellant requested 
that the Board consider his newly submitted evidence in the 
first instance and waived his right to have his case remanded 
to the RO for review of this evidence. See September 2007 
response form.  Since the appellant's claim must be remanded 
in light of the CAVC's order, the Board finds the appellant's 
waiver to be moot.  



Accordingly, the case is REMANDED for the following action:

The RO should ensure that all 
development contemplated by the VCAA is 
undertaken in terms of the appellant's 
new and material claims.  See Kent, 
supra.  The appellant should be 
informed, based on the last final 
denials of his requests for service 
connection for hypertension, nosebleeds 
(epistaxis) and a bilateral foot 
disorder of the specific information 
and evidence not of record (a) that is 
necessary to reopen his claims; (b) 
that VA will seek to obtain; and (c) 
that the appellant is expected to 
provide.  The appellant should also be 
advised to provide any evidence in his 
possession that pertains to the claims.  
Lastly, the appellant should be 
informed that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all 
additional evidence, to include the evidence submitted by the 
appellant's attorney in November 2007.  If the benefits 
sought are not granted, the appellant and his attorney should 
be furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



